Case 2:19-cv-02330-JHS Documenté6 Filed 11/18/19 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

UNITED STATES OF AMERICA
Plaintiff CIVIL NO. 19-02330
VS.
Leonard Collier
Elders Counseling Group, Inc.
Defendant(s)
CERTIFICATE OF SERVICE

 

I, Rebecca A. Solarz, Esquire, hereby certify that the foregoing Order, Summons and Complaint has
been served by regular and certified mail, postage pre-paid, upon the parties listed below on November 6,

2019.

Leonard Collier
349 Meetinghouse Road
Jenkintown, PA 19046

Elders Counseling Group, Inc.
349 Meetinghouse Road
Jenkintown, PA 19046

Leonard Collier
1910 W Sligh Ave Apt E107
Tampa, FL 33604

Respectfully submitted,

KML Law Group, P.C!

\
L.

   

By:
Rebecca A. Solarz, Esquire bh
Suite 5000

oy 701 Market Street
Philadelphia, PA 19106-1532
(215) 825-6327

 

 
